Citation Nr: 0116575	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  98-04 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for prostate cancer 
claimed as a residual of exposure to ionizing radiation 
during service.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


D. Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from April 
1957 to February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In January 2001, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  

At present the veteran is not service-connected for any 
disability.  The issue of entitlement to a total disability 
rating for compensation based on individual unemployability 
(TDIU) must be deferred until the underlying issue involving 
service connection is resolved.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran claims that he was exposed to radiation during 
active service and that this exposure caused his prostate 
cancer.  There is competent medical evidence of record 
confirming the veteran's diagnosis of prostate cancer.  Under 
38 C.F.R. § 3.309(d)(2) prostate cancer is not disease 
specific to radiation-exposed veterans.  As such, service 
connection is not warranted under this provision.  However, 
prostate cancer is a "radiogenic disease" as defined by 
38 C.F.R. § 3.311(b)(2).  

Claims based on exposure to ionizing radiation under 
38 C.F.R. § 3.311 (2000) require specific development with 
respect to establishing the dose of radiation that a veteran 
may have been exposed to during service.  The evidence of 
radiation exposure during service, and the level of the 
exposure, are critical to the type of claim presently before 
the Board.  Obtaining such evidence is problematic for the 
claimant because this evidence is held by the government, and 
often the circumstances of exposure to radiation during 
service were the result of classified operations.  As such, 
VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).

In the present case, the evidence reveals that the veteran 
served in the Navy, ultimately separating from the service at 
the rate of NW2, Nuclear Weapons Technician Second Class.  
The veteran states that his job during service involved the 
handling and assembly of nuclear weapons.  This is certainly 
believable based on the information available.  However, 
retrieval of all of the evidence related to the veteran's 
claim and held by government sources has been haphazard at 
best.  

In January 2000, the RO requested radiation dose estimates 
from the Naval Dosimetry Center.  The information provided in 
the request was fairly specific.  The February 2000 reply 
letter from the Naval Dosimetry Center indicates that "no 
records were found concerning" the veteran.  This reply is 
unacceptable in view of the other evidence in the file.  
Specifically, there is an October 1996 letter from the Navy 
Bureau of Medicine and Surgery addressed to the veteran's 
Congressman.  This letter indicates that the veteran sought 
his Congressman's help in attempting to obtain radiation dose 
information.  This letter states that the Naval Dosimetry 
Center had been contacted and that "it had no record of [the 
veteran] receiving radiation exposure aboard the USS 
Saratoga.  Previous Dosimetry Center correspondence with [the 
veteran] is attached."  The letter also indicates that "the 
Dosimetry Center reviewed the archived hard copies of the USS 
Saratoga's 1958, 1959, and 1960 annual reports of personnel 
monitored for occupational radiation exposure.  . . .  the 
1959 and 1960 reports contain 2 and 18 entries, respectively 
for crewmembers with the NW rating.  All crewmembers with a 
rate of NW monitored for occupational radiation exposure had 
annual total doses of 0.0 rem."  The letter also indicates 
that two prior letters from July 1996 and November 1994 were 
attached.  This leads the Board to believe that more specific 
radiation dose information is available and has not been 
obtained, and that the veteran has not provided VA with all 
the information that he has obtained related to his claim.  
This must be remedied.  

The veteran was also accorded a VA radiation examination in 
April 1997.  However, the copy of the examination report in 
the claims file is a photo copy provided by the veteran 
himself and appears to be incomplete.  Complete copies of the 
veteran's VA medical records must be obtained.  Records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the veteran 
submit complete copies of any service 
department records that he has in his 
possession.  This should included any 
service medical records, and service 
personnel records he has in his possession 
along with the July 1996 and November 1994 
letters he received from the Naval 
Dosimetry Center.  

3.  The RO should request complete copies 
of the veteran's VA medical records, 
especially a complete copy of the April 
1997 VA radiation protocol examination.   
All information obtained should be made 
part of the file.  

4.  The RO should contact the Naval 
Dosimetry Center to request additional 
information related to the veteran's 
allegations of exposure to radiation 
during service.  The RO should provide 
the veteran's name, service number, and 
social security number with the request.  
The RO should also specifically provide 
the following information related the 
veteran's activities during service where 
he may have been exposed to radiation:  

From November 19567 to February 1958 
the veteran received training as a 
NWSN at Sandia Base, Albuquerque, 
New Mexico

From October 1958 to May 1959 the 
veteran served as a NWSN at the Navy 
Special Weapons Unit, U.S. Atlantic 
Fleet in Norfolk, Virginia.

From May 1959 to May 1960 the 
veteran was served as a NW3 aboard 
the USS Saratoga (CVA 60).   

From May 1960 to November 1960 the 
veteran served as a NW3 at the Naval 
Weapons Station Yorktown, Virginia.

From November 1960 to February 1961 
the veteran served as a NW2 aboard 
the USS Kitty Hawk.

The RO should request the Naval Dosimetry 
Center to review archived hard copies of 
the annual reports of personnel monitored 
for occupational radiation exposure at 
the above indicated service locations and 
periods and request any information 
related to occupational radiation 
exposure of personnel in the NW rating, 
if records by name are not available.  
The RO should include a copy of the 
veteran's NAVPERS 601 form from his 
service personnel records wit the request 
to aid in the records search.  

5.  The RO should ask the veteran if he 
knows of any additional evidence that 
might bear upon his claim for service 
connection for prostate and skin cancer 
secondary to exposure to ionizing 
radiation. The RO should attempt to 
obtain any additional evidence specified 
by the appellant.

6.  The RO should undertake to develop 
the appellant's claim for service 
connection secondary to ionizing 
radiation in accordance with the 
provisions of 38 C.F.R. § 3.311 (1998), 
beginning with a determination of the 
amount of any radiation dose to which the 
veteran may have been exposed during 
service.  In this regard, the RO should, 
if appropriate, enlist the assistance of 
the  VA's Undersecretary for Health as 
stated at 38 C.F.R. § 3.311 (2000). 

7. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


